Case 1:99-mc-09999 Document 181-7 Filed 02/14/20 Page 1 of 2 PageID #: 13005



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 VAXCEL INTERNATIONAL CO., LTD.,                  C.A. No. ______________

                          Plaintiff,
  v.

 HEATHCO LLC,

                          Defendant.




              VAXCEL INTERNATIONAL CO., LTD.’S FED. R. CIV. P. RULE 7.1
                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Vaxcel International Co., Ltd. (“Vaxcel”) discloses that it

has no parent corporation and no publicly held corporation owns 10% or more of stock in

Vaxcel.



 Dated: February 14, 2020                         /s/ Frederick L. Cottrell III
                                                  Frederick L. Cottrell III (#2555)
                                                  Katharine Lester Mowery (#5629)
                                                  Richards, Layton & Finger PA
                                                  One Rodney Square
                                                  920 North King Street
                                                  Wilmington, DE 19801
                                                  (302) 651-7700
                                                  cottrell@rlf.com
                                                  mowery@rlf.com

                                                  Of Counsel:

                                                  R. Mark Halligan
                                                  FisherBroyles, LLP
                                                  203 North LaSalle Street, Suite 2100
                                                  Chicago, Illinois 60601
                                                  (312) 607-0102
                                                  rmark.halligan@fisherbroyles.com
Case 1:99-mc-09999 Document 181-7 Filed 02/14/20 Page 2 of 2 PageID #: 13006




                                      Richard M. Lehrer
                                      FisherBroyles, LLP
                                      109 Normandy Drive
                                      Woodstock, GA 30188
                                      (845) 519-9525
                                      richard.lehrer@fisherbroyles.com


                                      Attorneys for Vaxcel International Co., Ltd.
